Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/22 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 21 is objected to because of the following informalities:  “a receptacle” on line 5 should be “the receptacle”.  Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: dispenser in claim 21, measuring instrument in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recite “associate the amount of the hair dye formulation within the receptacle” on lines 3-4, it is not clear what is associated with the amount of the hair dye formulation within the receptacle, is it associated with the RFID tag connected to the receptacle? Is it associated with the information stored in the memory? For the purpose of the examination, the examiner has interpreted “associate the amount of the hair dye formulation within the receptacle” in claim 27 as “associate the amount of the hair dye formulation within the receptacle with the RFID tag connected to the receptacle”.

Claim 34 is a method claim corresponding to the system claim 21, it is therefore rejected and interpreted under similar reasons set forth in the rejection of claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24, 28-29, 31, and 35-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20140118521 to Conti et al. (hereinafter “Conti”).

As per claim 21, Conti discloses a hair dye dispensing system that dispense hair dye for a client in a plurality of unique hair color formulation (Conti, see Fig. 1, and its corresponding paragraphs), the system comprising: a dispenser, configured to dispense hair dye into a receptacle (Conti, see Fig. 1 element 24 and Fig. 9 and their corresponding paragraphs), a radio-frequency identification (RFID) sensor configured to read an RFID tag connected to a receptacle (Conti, see [0071]-[0072]), a display (Conti, see Fig. 1 element 12); and a controller configured to: identify an RFID tag connected to the receptacle based on information received from the RFID sensor (Conti, see [0068] and [0071]-[0073]), associate the RFID tag connected to the receptacle with information stored in a memory of the hair dye dispensing system, the information including client hair data information (Conti, see [0071]-[0073], [0052] and [0078]), and dispense solution into the receptacle based on the client data information associated with the RFID tag connected to the receptacle (Conti, see [0071]-[0073] and [0052]). 

Claim 28 is a method claim corresponding to the system claim 21, it is therefore rejected under similar reasons set forth in the rejection of claim 21.

Claim 35 is a system claim with 112(f) interpretations corresponding to the system claim 21, it is therefore rejected under similar reasons set forth in the rejection of claim 21.

As per claim 22, the rejection of claim 21 is incorporated, Conti further discloses the client hair data information comprises client information (Conti, see [0071]-[0073] and [0052]).

Claim 29 is a method claim corresponding to the system claim 22, it is therefore rejected under similar reasons set forth in the rejection of claim 22.

As per claim 24, the rejection of claim 21 is incorporated, Conti further discloses the controller is further configured to store the association between the RFID tag connected to the receptacle and the client hair data information in the memory (Conti, see [0071]-[0073], [0078] and [0052]).

Claim 31 is a method claim corresponding to the system claim 24, it is therefore rejected under similar reasons set forth in the rejection of claim 24.

As per claim 37, the rejection of claim 21 is incorporated, Conti further discloses the client hair data information stored in a memory of the hair dye dispensing system includes client information (Conti, see [0071]-[0073] and [0052]).

As per claim 38, the rejection of claim 21 is incorporated, Conti further discloses the dispenser is further configured to dispense hair developer formations into the receptacle (Conti, see [0002] and [0052]).

Claim 39 is a method claim corresponding to the system claim 38, it is therefore rejected under similar reasons set forth in the rejection of claim 38.

Claim 40 is a system claim with 112(f) interpretations corresponding to the system claim 38, it is therefore rejected under similar reasons set forth in the rejection of claim 38.

As per claim 41, the rejection of claim 21 is incorporated, Conti further discloses wherein the display comprises a touch screen for entering the client hair data (Conti, see [0038]).
 
As per claim 42, the rejection of claim 28 is incorporated, Conti further discloses entering the client hair data into a touch screen prior to the dispensing of the hair dye (Conti, see [0038], [0052] and [0072]).

Claim 43 is a system claim with 112(f) interpretations corresponding to the system claim 41, it is therefore rejected under similar reasons set forth in the rejection of claim 41.

As per claim 44, the rejection of claim 21 is incorporated, Conti further discloses the system communicates with a mobile phone for entering the information into the system (Conti, see Fig. 1 element 12 and its corresponding paragraphs).

As per claim 45, the rejection of claim 44 is incorporated, Conti further discloses the information entered into the system comprises client information of a client (Conti, see [0038]).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Conti, in view of US 4152113 to Walker et al. (hereinafter “Walker”).

As per claim 26, the rejection of claim 21 is incorporated, Conti does not explicitly disclose the receptacle is reusable. However, Walker in an analogous art discloses the receptacle is reusable (Walker, see Fig. 2 and its corresponding paragraphs for reusing the receptacle).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Walker into the system of Conti. The modification would be obvious because one of the ordinary skill in the art would want to eliminate disposal of dyes and chemicals by re-using the receptacle (Walker see col. 1 lines 39-41 and Fig. 2).

Claim 33 is a method claim corresponding to the system claim 26, it is therefore rejected under similar reasons set forth in the rejection of claim 26.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Conti, in view of US20050256733 to Nagai et al. (hereinafter “Nagai”).

As per claim 36, the rejection of claim 21 is incorporated, Conti further discloses the client hair data information stored in a memory of the hair dye dispensing system includes information (Conti, see [0071]-[0073], [0078] and [0052]). Conti does not explicitly disclose stored information includes stylist information. However, Nagai in an analogous art discloses stored information includes stylist information (Nagai, [0123]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nagai into the system of Conti. The modification would be obvious because one of the ordinary skill in the art would want to accurately provide information about hair or hair treatments by storing stylist information (Nagai, see [0010] and [0123]).

Allowable Subject Matter
Claims 27 and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117